ORDER
LOURIE, Circuit Judge.
FAG Italia, S.p.A., Schaeffler Group USA, Inc., Schaeffler KG, the Barden Corporation, and the Barden Corporation (U.K.) Ltd. submit a motion for an injunction, pending appeal, to prevent the liquidation of entries of ball bearings from Germany that were produced or exported by Schaeffler KG or Schaeffler Technologies GmbH & Co. KG (formerly Schaeffler KG) and entered for consumption on or between May 1, 2010 and April 30, 2011.
Upon consideration thereof,
It Is Ordered That:
(1) Any responses to the motion are due no later than June 20, 2012.
(2) The liquidation of the entries is temporarily enjoined, pending the court’s receipt of the responses and the court’s consideration of the papers submitted.